Citation Nr: 1549316	
Decision Date: 11/23/15    Archive Date: 11/25/15

DOCKET NO.  12-26 696	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for residuals of rheumatic fever, to include a heart condition.

2.  Entitlement to service connection for gout of the bilateral lower extremities, to include as secondary to rheumatic fever.

3.  Entitlement to service connection for a left wrist condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1960 to December 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions that were issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, in April 2012 and June 2012.  The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in September 2015.

In light of the evidence of record, the Veteran's claims for service connection for residuals of rheumatic fever, gout, and recurrent left wrist fracture have been recharacterized as claims for service connection for the following: residuals of rheumatic fever, to include a heart condition; gout of the bilateral lower extremities, to include as secondary to rheumatic fever; and a left wrist condition.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to service connection for residuals of rheumatic fever and gout of the bilateral lower extremities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  A healed left wrist fracture was noted upon the Veteran's December 1960 entry into service, and the evidence shows that this condition was aggravated during the Veteran's period of service.

2.  The Veteran's pre-existing left wrist disability likely underwent a permanent increase in severity during service. 


CONCLUSION OF LAW

The criteria for service connection for the Veteran's current left wrist arthritis have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1153, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a preexisting disorder is noted upon entry into service, service connection may be granted based on aggravation during service of that disorder.  38 U.S.C.A. § 1153 (West 2014); 38 C.F.R. § 3.306(b) (2014); see Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a) (West 2014); 38 C.F.R. § 3.303(a) (2015).

Here, a November 1960 entrance examination report documents a healed 1957 left wrist fracture and a finding that there was no evidence of deformity at that time.  In a contemporaneous report of medical history, the Veteran endorsed that he did not have a "bone, joint, or other deformity."  Subsequent service treatment records (STRs) document a December 1962 left wrist injury that the Veteran sustained while playing football.  The reviewing clinicians noted that the Veteran's mobility decreased progressively and opined that it was possible that his old healed fracture was fractured again.  In February 1963, a clinician documented left wrist tenderness and pain with motion and reported that the Veteran's symptoms were unchanged since his December 1962 injury.  The report of the Veteran's December 1964 separation examination indicates that the Veteran's left wrist was healed without deformity.

The Veteran asserts that his current left wrist condition, which has been identified as posttraumatic arthritis, is related to service.  He contends that his left wrist was not symptomatic upon his entry into service, but became symptomatic upon re-injury in December 1962.  In September 2015, the Veteran testified that he has continued to experience pain and limited motion of the left wrist since service and that he has attempted to treat this pain himself.  The Board finds these reports competent and credible, as they are consistent with the Veteran's regular reports of left wrist pain during service.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed. Cir. 2007) ("the Board retains discretion to make credibility determinations and otherwise weigh the evidence submitted").

In light of the foregoing, the Board finds that a preexisting left wrist condition was noted upon the Veteran's December 1960 entry into service.  In addition, the Board finds that this condition was aggravated during his period of service because he was asymptomatic upon entry, but later sustained an in-service injury that resulted in continuing pain and restricted motion.

In January 2012, a VA clinician reported that the Veteran's STRs show that he had an old left navicular fracture before service and has had intermittent symptoms.  The clinician reported that the Veteran did not have any specific injuries/fractures of the left wrist or aggravation of the old left navicular fracture during service and concluded that the Veteran's current left wrist condition is not likely related to his active military service.  This clinician offered a similar opinion in May 2012, adding that it is not likely that the Veteran's left wrist condition was aggravated by his active military service.

The Board finds that the January 2012 and May 2012 opinions lack probative value because they are based on an incorrect factual premise, as the STRs show that the Veteran sustained a left wrist injury during service.  Further, in light of STRs that show that the Veteran's left wrist was symptomatic only after his December 1962 fracture, the Board finds that the Veteran's preexisting condition underwent an increase in severity during service.  Because the evidence of record, to include the December 1964 separation examination and the January 2012 and May 2012 medical opinions, fails to show by clear and unmistakable evidence that the in-service increase in disability may be attributed to the natural progress of the disease, the Board finds that service connection for the Veteran's current left wrist arthritis is warranted.


ORDER

Service connection for arthritis of the left wrist is granted.

REMAND

As to the Veteran's claim of service connection for gout, the Board notes that the examiner who conducted the Veteran's May 2011 examination reported that the claims file was not reviewed and acknowledged that the Veteran has been taking medication (allopurinol) to treat gout since 1994, but concluded that the Veteran does not currently have gout and has not had gout for the last several years.  The Board finds that this conclusion is inconsistent with the finding that the Veteran currently takes medication to treat gout and also finds that because the examiner did not review the Veteran's claims file, the examiner's finding that the Veteran has not had gout for the last several years is not probative.  Thus, another examination is needed to determine whether the Veteran currently has gout and, if so, whether that gout is merely asymptomatic because it is being treated by medication.  Thereafter, if gout is found, VA must obtain another opinion regarding the etiology of the condition based on an examiner's review of the entire claims file.

In addition, the May 2011 examiner reported that the Veteran denied having any chronic residual problems, to include chronic heart residuals, related to his in-service bout of rheumatic fever.  The examiner reported that the Veteran does not have valvular disease or heart failure related to rheumatic fever.  Further, the examiner reported that the Veteran denied having heart problems or rheumatic fever postservice.  The examiner concluded that the Veteran's current coronary artery disease is not likely related to his active service and rheumatic fever.

First, the Board finds the examiner's statement that the Veteran denied having heart problems postservice is inconsistent with what is shown by the record.  Specifically, the Veteran reported that he has a history of heart problems and the evidence shows that he has undergone multiple coronary artery bypass surgeries since 1978.  Second, although the examiner concluded that the Veteran's current coronary artery disease is not "related to" service, the examiner did not provide an opinion as to whether the Veteran's bout of rheumatic fever during service aggravated a current heart condition.  In light of the foregoing, the Board finds that the May 2011 opinion is inadequate and another opinion must be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide, or authorize VA to obtain, records of any relevant non-VA medical treatment that has not yet been associated with the claims file.

2.  After associating any records obtained by way of the above development, schedule the Veteran for an examination to determine the nature, onset, and etiology of any residuals of rheumatic fever or gout found to be present.   All findings and conclusions should be supported with a complete rationale, which should reflect the examiner's consideration and analysis of both the medical and lay evidence of record.  The claims file, to include any newly associated evidence, should be made available to the examiner and review of the file should be noted in the requested report.

Residuals of Rheumatic Fever
   
   (a) Identify any current residuals that are related to the Veteran's in-service bout of rheumatic fever.  In doing so, state whether it is at least as likely as not that a current heart condition is a residual of the Veteran's in-service rheumatic fever.
   
   (b) If during the examination the Veteran identifies specific conditions as residuals of rheumatic fever, offer an opinion as to whether it is at least as likely as not that the identified conditions were caused or aggravated by rheumatic fever.

Gout
   
   (a) Offer an opinion as to whether the Veteran currently has gout.  If it is determined that the Veteran does not have gout, provide an explanation as to why he currently takes allopurinol to treat gout.
   
   (b) If it is determined that the Veteran currently has gout, identify the areas of the body affected.
   
   (c) If it is determined that the Veteran currently has gout, offer an opinion as to whether it is at least as likely as not that this condition was incurred in or aggravated by the Veteran's period of active service, became manifest within one year of his discharge from active service, or is otherwise related to his active service.  Then, offer an opinion as to whether it is at least as likely as not that this condition was caused or aggravated by his in-service rheumatic fever.
   
If the examiner cannot provide the requested opinions without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

3.  After completing the development requested above, readjudicate the claims on appeal.  If the benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity for the Veteran to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


